 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSE AMBROCIO,                                      Case No.: 3:19-cv-1356-WQH-WVG
     CDCR #BA-7999,
12
                                        Plaintiff,       ORDER:
13
                          vs.                            1) GRANTING MOTION TO
14
     K. COTTRELL,                                        PROCEED IN FORMA PAUPERIS
15                                                       [ECF No. 2]
                                      Defendant.
16
                                                         AND
17
                                                         2) DIRECTING U.S. MARSHAL TO
18
                                                         EFFECT SERVICE OF COMPLAINT
19                                                       AND SUMMONS PURSUANT TO
                                                         28 U.S.C. § 1915(d) AND
20
                                                         Fed. R. Civ. P. 4(c)(3)
21
22         Plaintiff Jose Ambrocio, currently incarcerated at the Richard J. Donovan
23   Correctional Facility (RJD) located in San Diego, California, has filed a complaint pursuant
24   to the Civil Rights Act, 42 U.S.C. § 1983. (Compl., ECF No. 1). In addition, Plaintiff has
25   filed a certified copy of his inmate trust account statement which the Court has liberally
26   construed as a Motion to Proceed In Forma Pauperis (IFP). (ECF No. 2).
27   I.    Plaintiff’s Motion to Proceed IFP
28         All parties instituting any civil action, suit or proceeding in a district court of the
                                                     1
                                                                             3:19-cv-1356-WQH-WVG
 1   United States, except an application for writ of habeas corpus, must pay a filing fee of
 2   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 3   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 4   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 5   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner granted leave to proceed
 6   IFP remains obligated to pay the entire fee in “increments” or “installments,” Bruce v.
 7   Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d 1182,
 8   1185 (9th Cir. 2015), regardless of whether the action is ultimately dismissed, see 28
 9   U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
10         Section 1915(a)(2), as amended by the Prison Litigation Reform Act (PLRA)
11   requires prisoners seeking leave to proceed IFP to submit a “certified copy of the trust fund
12   account statement (or institutional equivalent) for . . . the 6-month period immediately
13   preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2); Andrews v. King, 398 F.3d
14   1113, 1119 (9th Cir. 2005). From the certified trust account statement, the Court assesses
15   an initial payment of 20% of (a) the average monthly deposits in the account for the past
16   six months, or (b) the average monthly balance in the account for the past six months,
17   whichever is greater, unless the prisoner has no assets. See 28 U.S.C. § 1915(b)(1); 28
18   U.S.C. § 1915(b)(4).      The institution having custody of the prisoner then collects
19   subsequent payments, assessed at 20% of the preceding month’s income, in any month in
20   which the prisoner’s account exceeds $10, and forwards those payments to the Court until
21   the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce, 136 S. Ct. at 629.
22         Plaintiff has submitted a certified copy of his California Department of Corrections
23   and Rehabilitation (CDCR) Inmate Statement Report. The CDCR Inmate Statement
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June 1, 2016)). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                   2
                                                                              3:19-cv-1356-WQH-WVG
 1   Report Plaintiff has submitted shows that he has a current available balance of $0.00. See
 2   ECF No. 2 at 3. Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF
 3   No. 2), declines to exact any initial filing fee because Plaintiff’s prison certificate indicates
 4   he may have “no means to pay it,” see Bruce, 136 S. Ct. at 629, and directs the secretary
 5   of the CDCR, or the secretary’s designee, to instead collect the entire $350 balance of the
 6   filing fees required by 28 U.S.C. § 1914 and forward them to the Clerk of the Court
 7   pursuant to the installment payment provisions set forth in 28 U.S.C. § 1915(b)(1).
 8   II.   Screening Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
 9         Because Plaintiff is a prisoner and is proceeding IFP, the Complaint also requires a
10   pre-answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
11   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it,
12   which is frivolous, malicious, fails to state a claim, or seeks damages from defendants who
13   are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
14   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
15   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
16   the targets of frivolous or malicious suits need not bear the expense of responding.’”
17   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
18   Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
19         “The standard for determining whether a plaintiff has failed to state a claim upon
20   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
21   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
22   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
23   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
24   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
25   12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter, accepted
26   as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
27   662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
28
                                                    3
                                                                                 3:19-cv-1356-WQH-WVG
 1         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
 2   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
 3   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
 4   [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
 5   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
 6   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
 7   standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
 8         A. Plaintiff’s Factual Allegations
 9         In December of 2018, Plaintiff was transferred from the California Medical Facility
10   to RJD. See Compl. at 3. When Plaintiff arrived at RJD, he met with Lieutenant Cottrell
11   who told him that she was placing him in “Facility A.” Id. However, Plaintiff “specifically
12   told” Cottrell to not send him to this yard because he was a “sensitive need yard” (SNY)
13   inmate and he was “likely” to get hurt by general population inmates. Id. Plaintiff
14   informed Cottrell that he had been a SNY inmate “since 2016 and that most of the inmates
15   at Facility ‘A’ were [his] enemies.” Id. at 3–4.
16         Plaintiff claims Cottrell told him that “she knew that the [SNY] inmates were
17   ‘getting beat’ up by fist or stabbed by general population inmates” but Plaintiff “wasn’t
18   going to be targeted by those general population inmates.” Id. at 4. Plaintiff alleges he
19   “repeatedly told her that [his] physical safety and [his] life were in jeopardy if she [placed
20   him] in Facility ‘A’.” Id. He then asked to be placed in “administrative housing” for his
21   “own protection and safety.” Id. However, Cottrell responded “no, I am not going to put
22   you in protective custody unless you show me that you are in danger or unless you actually
23   get hurt.” Id. Plaintiff was ultimately housed in Facility “A.” Id.
24         On January 2, 2019, Plaintiff “was walking outside the recreation yard” when “two
25   inmates from the general population approached [him]” and “attacked [him] physically”
26   by “stabbing [him] four times on [his] upper back.” Id. Plaintiff alleges that the inmate
27   “screamed to [his] face” an expletive and also used a derogatory term often used for SNY
28   inmates. Id. at 5.
                                                   4
                                                                              3:19-cv-1356-WQH-WVG
 1          Plaintiff began to bleed and went to the “EOP building” where he asked correctional
 2   officers for medical care. Id. Plaintiff told them he had been “stabbed by two general
 3   population inmates on the yard.” Id. Plaintiff was later taken by ambulance to Scripps
 4   Mercy Hospital for “emergency treatment.” Id.
 5          As currently pleaded, the Court finds Plaintiff’s Complaint contains “sufficient
 6   factual matter, accepted as true,” to state Eighth Amendment claims for relief that are
 7   “plausible on its face,” Iqbal, 556 U.S. at 678, and therefore, sufficient to survive the “low
 8   threshold” set for sua sponte screening pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b),
 9   see Wilhelm, 680 F.3d at 1123; Iqbal, 556 U.S. at 678; United States v. Williams, 842 F.3d
10   1143, 1153 (9th Cir. 2016) (stating that the Eighth Amendment “requires that prison
11   officials ‘must take reasonable measures to guarantee the safety of the inmates’”) (quoting
12   Farmer v. Brennan, 511 U.S. 825, 833 (1994) (“[P]rison officials have a duty [under the
13   Eighth Amendment] . . . to protect prisoners from violence at the hands of other
14   prisoners.”)).
15          Therefore, the Court will direct the U.S. Marshal to effect service of summons
16   Plaintiff’s Complaint on his behalf. See 28 U.S.C. § 1915(d) (“The officers of the court
17   shall issue and serve all process, and perform all duties in [IFP] cases.”); Fed. R. Civ. P.
18   4(c)(3) (“[T]he court may order that service be made by a United States marshal or deputy
19   marshal . . . if the plaintiff is authorized to proceed in forma pauperis under 28 U.S.C.
20   § 1915.”).
21   III.   Conclusion and Order
22          For the reasons explained, the Court:
23          1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
24   (ECF No. 2).
25          2.    ORDERS the secretary of the CDCR, or the secretary’s designee, to collect
26   from Plaintiff’s prison trust account the $350 filing fee owed in this case by collecting
27   monthly payments from the account in an amount equal to twenty percent (20%) of the
28   preceding month’s income and forward payments to the Clerk of the Court each time the
                                                    5
                                                                              3:19-cv-1356-WQH-WVG
 1   amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). ALL
 2   PAYMENTS SHALL BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER
 3   ASSIGNED TO THIS ACTION.
 4         3.     DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph Diaz,
 5   Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
 6         4.     DIRECTS the Clerk to issue a summons as to Plaintiff’s Complaint (ECF No.
 7   1) and forward it to Plaintiff along with a blank U.S. Marshal Form 285 for each Defendant.
 8   In addition, the Clerk will provide Plaintiff with a certified copy of this Order, certified
 9   copies of his Complaint, and the summons so that he may serve the Defendant. Upon
10   receipt of this “IFP Package,” Plaintiff must complete the USM Form 285s as completely
11   and accurately as possible, include an address where each named Defendant may be found
12   and/or subject to service pursuant to S.D. Cal. CivLR 4.1c., and return them to the United
13   States Marshal according to the instructions the Clerk provides in the letter accompanying
14   his IFP Package.
15         5.     ORDERS the U.S. Marshal to serve a copy of the Complaint and summons
16   upon the Defendant as directed by Plaintiff on the USM Form 285s provided to him. All
17   costs of that service will be advanced by the United States. See 28 U.S.C. § 1915(d); Fed.
18   R. Civ. P. 4(c)(3).
19         6.     ORDERS Defendant, once she has been served, to reply to Plaintiff’s
20   Complaint within the time provided by the applicable provisions of Federal Rule of Civil
21   Procedure 12(a).      See 42 U.S.C. § 1997e(g)(2) (stating that while defendants may
22   occasionally be permitted to “waive the right to reply to any action brought by a prisoner
23   confined in any jail, prison, or other correctional facility under section 1983,” once the
24   Court has conducted its sua sponte screening pursuant to 28 U.S.C. § 1915(e)(2) and §
25   1915A(b), and thus, has made a preliminary determination based on the face on the
26   pleading alone that Plaintiff has a “reasonable opportunity to prevail on the merits,” the
27   defendants are required to respond).
28         7.     ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
                                                  6
                                                                             3:19-cv-1356-WQH-WVG
 1   serve upon Defendant, or if appearance has been entered by counsel, upon Defendant’s
 2   counsel, a copy of every further pleading, motion, or other document submitted for the
 3   Court’s consideration pursuant to Fed. R. Civ. P. 5(b). Plaintiff must include with every
 4   original document he seeks to file with the Clerk of the Court, a certificate stating the
 5   manner in which a true and correct copy of that document has been was served on
 6   Defendant or her counsel, and the date of that service. See S.D. Cal. CivLR 5.2. Any
 7   document received by the Court which has not been properly filed with the Clerk or which
 8   fails to include a Certificate of Service upon the Defendant, or Defendant’s counsel, may
 9   be disregarded.
10         IT IS SO ORDERED.
11   Dated: August 2, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 7
                                                                          3:19-cv-1356-WQH-WVG
